Per Curiam
The petitioner, appearing pro se, fil.es a petition without caption or understandable prayer, which asserts that the petitioner was denied certain constitutional rights in connection with his plea of guilty in a criminal ease. It is obvious that the relief sought by the petitioner relates to a proceeding in an inferior court, but no certified copies of any pleadings, orders or entries in connection therewith are set out in the petition or made exhibits thereto.
Under Rule 2-35 no writ could issue even though we knew what writ the petitioner was seeking.
Note. — Reported in 117 N. E. 2d 268.